

Exhibit 10.27


TERMINATION OF DEVELOPMENT MANAGEMENT AGREEMENT
(CANDLESTICK POINT MIXED-USE PROJECT)


This TERMINATION OF DEVELOPMENT MANAGEMENT AGREEMENT (CANDLESTICK POINT
MIXED-USE PROJECT) (this “Termination”) dated as of February 13, 2019 (the
“Termination Effective Date”), is made by and between CPHP DEVELOPMENT, LLC, a
Delaware limited liability company (“CPHP”), and THE NEWHALL LAND AND FARMING
COMPANY, LLC, a Delaware limited liability company (“Manager”).
RECITALS
A.CPHP and Manager have entered into that certain Development Management
Agreement (Candlestick Point Mixed-Use Project), dated as of July 2, 2016 (the
“Agreement”), in connection with Manager’s provision of certain management
services to CPHP with respect to CPHP’s development of certain properties in the
Mixed-Use Project located in the City and County of San Francisco, California,
all as more particularly set forth in the Agreement. Any capitalized term set
forth but not defined herein shall have the meaning ascribed to such term in the
Agreement.


B.Five Point Operating Company, LP, a Delaware limited partnership (successor to
Five Point Operating Company, LLC, a Delaware limited liability company) and
Affiliate of Manager (“Guarantor”), has provided a Guaranty Agreement
(Development Management Agreement - Candlestick Point Mixed-Use Project), dated
as of July 2, 2016 (the “Guaranty”), in favor of CPHP pursuant to which
Guarantor guaranties the performance and completion by Manager of certain of
Manager’s obligations under the Agreement, as more particularly set forth in the
Guaranty.


C.CPHP and Manager desire to terminate the Agreement and amend the Guaranty on
the terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the mutual undertakings and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, CPHP and Manager agree as follows:
1.Termination of the Agreement. The Parties hereby terminate the Agreement as of
the Termination Effective Date. Upon Manager’s completion of Manager’s
post-termination obligations pursuant to section 6.4 of the Agreement, the
Parties shall have no further obligations or liabilities to each other under the
Agreement except for the rights and obligations set forth in (a) section 3.4 and
article 7 of the Agreement, in each instance only to the extent rights or
obligations under section 3.4 and/or article 7 of the Agreement arose or relate
to the period prior to the Termination Effective Date and (b) section 12.15 of
the Agreement.
2.Amendment of the Guaranty. Each of Guarantor and Manager agrees that the
Guaranty shall be deemed to have been amended so that the Obligations (as
defined in the Guaranty)


    



--------------------------------------------------------------------------------





guaranteed by Guarantor are the obligations of Manager as amended and terminated
by this Agreement.
3.No Conflicts. In the event of any conflict or inconsistency between any
provision of this Termination and any provision of the Agreement or the
Guaranty, this Termination shall govern and control.
4.Counterparts. This Termination may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed an original, and
all of which together shall constitute one and the same instrument. This
Termination shall become effective when the Parties have duly executed and
delivered signature pages of this Termination to each other. Delivery of this
Termination may be effectuated by hand delivery, mail, overnight courier or
electronic communication (including by PDF sent by electronic mail, facsimile or
similar means of electronic communication). Any signatures (including electronic
signatures) delivered by electronic communication shall have the same legal
effect as physically delivered original signatures.
5.Authority. Manager and CPHP each represent and warrant that (a) it has full
right and authority to enter into and perform this Termination; (b) each person
signing this Termination for it is authorized to so sign; (c) the execution,
consent or acknowledgment of no other Person is necessary in order to validate
its entry into and performance of this Termination; (d) its entry into and
performance of this Termination does not violate any written agreement binding
on it; and (e) this Termination is a legal, valid, binding and enforceable
obligation of it.
6.Governing Law. This Termination shall be governed and construed under the laws
of the State of California without regard to its conflict of law principles.


[Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Termination to be duly
executed as of the Termination Effective Date.


CPHP:


CPHP DEVELOPMENT, LLC,
a Delaware limited liability company
 
 
By:
UST Lennar HW SCALA SF Joint Venture,
 
 
 
a Delaware general partnership,
 
 
 
its managing member
 
 
 
 
 
 
By:
/s/ Jonathan Jaffe
 
 
Name:
Jonathan Jaffe
 
 
Title:
President
 
 
 
 
 
MANAGER:


THE NEWHALL LAND AND FARMING COMPANY, LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
By:
/s/ Emile Haddad
 
 
Name:
Emile Haddad
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Michael Alvarado
 
 
Name:
Michael Alvarado
 
 
Title:
Vice President
 
 
 
 
 
 
 
Agreed and Accepted:
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
FIVE POINT OPERATING COMPANY, LP,
 
 
 
a Delaware limited partnership
 
 
 
 
 
 
By:
/s/ Emile Haddad
 
 
Name:
Emile Haddad
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Michael Alvarado
 
 
Name:
Michael Alvarado
 
 
Title:
Vice President
 
 
 
 
 







--------------------------------------------------------------------------------









